Title: A Note on the Sources of Madison’s Speeches in the Second Congress, 22 November 1791–1 March 1793 (Editorial Note)
From: 
To: 


Editorial Note
One result of JM’s reduced role as a congressional leader after 1791 was that he spoke less frequently. While the editors selected over one hundred of his speeches for publication from the First Congress, only twenty-eight from the Second Congress merit full coverage when using the same selection criteria (Madison at the First Session of the First Federal Congress, 8 Apr.–29 Sept. 1789, PJMWilliam T. Hutchinson et al., eds., The
          Papers of James Madison (vols. 1–10, Chicago, 1962–77; vols. 11—, Charlottesville,
        Va., 1977—)., XII, 62–63). The sources for the speeches in the Second Congress are also fewer than those for the first. Eighteen of the twenty-eight speeches printed here were reported in John Fenno’s Gazette of the United States; twelve of those eighteen were reported nearly identically in other Philadelphia newspapers. Fenno’s paper, as it had done during the First Congress, usually reported at greater length and in more detail than its competitors but sometimes published debates as much as three months after they took place. By the second session of the Second Congress, that newspaper alone regularly printed speeches in detail. In fact, other Philadelphia papers often gave more complete coverage to the proceedings of the Pennsylvania General Assembly.
Complaints about the reportorial quality of the speeches were frequent. Indeed, John Carey (the stenographer for Dunlap’s American Daily Advertiser and the General Advertiser) despaired of keeping up with the full proceedings or of adequately representing both sides of debates. He asked JM to provide him with notes to one of his speeches and resolved to “refrain from attempting to publish the debates, & confine himself to a bare minute of the proceedings.” The rumblings continued, and on 20 April 1792, less than three weeks before the first session recessed, Elbridge Gerry moved that stenographers be appointed as officers of the House. In a speech supporting his motion the Massachusetts congressman cited examples from Dunlap’s which he claimed misrepresented the proceedings. Carey published an apology for the inaccuracies; both papers for which he reported thereafter reduced coverage (Carey to JM, 8 Feb. 1792; Dunlap’s Am. Daily Advertiser, 21 and 23 Apr. 1792; General Advertiser, 23 Apr. 1792).
The publisher of the General Advertiser was already disinclined to report speeches verbatim. On 2 October 1790, in the prospectus to the first issue, Benjamin Franklin Bache had described his method of reporting congressional debates: “The Publisher conceives, that to convey the meaning of the speaker, in clear, intelligible language, and in as concise a manner as the nature of the subject admits, will be sufficient. He has been induced to believe that this method will be found preferable to the insertion of the speech at full length, taken verbatim from the Speaker’s mouth.”

Ten of the twenty-eight speeches printed here were not reported in the Gazette of the United States; four speeches appeared only in the Federal Gazette and Philadelphia Daily Advertiser, published by Andrew Brown, Sr. The latter journal was the first to publish five more speeches by JM which other Philadelphia papers reprinted. According to Hamilton, Brown “was originally a zealous federalist and personally friendly to me. He has been employed by Mr. Jefferson as a Printer to the Government for the publication of the laws; and for some time past ’till lately the complexion of his press was equally bitter and unfriendly to me & to the Government” (Hamilton to Edward Carrington, 26 May 1792, Syrett and Cooke, Papers of HamiltonHarold C. Syrett and Jacob E. Cooke, eds., The Papers of Alexander Hamilton (26 vols.; New York, 1961–79)., XI, 431). While essays and editorials in the Philadelphia newspapers became more polemic during the Second Congress, reports of congressional speeches were not overtly politicized, if only because coverage was greatly reduced. The issue of political bias was not a notable feature in the contemporary criticism but rather the inaccuracies in that coverage. Philip Freneau did not have an independent stenographer for congressional speeches; his avowedly anti-administration National Gazette merely reprinted other newspapers’ accounts of the speeches. Thus a fair, systematic, and accurate accounting of the debates remained only as an ideal, and JM lived with this chronic problem through the rest of his congressional career.
